Citation Nr: 0614809	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  06-07 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel




INTRODUCTION

The veteran served on active duty in the United States Navy 
from August 1943 to April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St Paul, Minnesota that denied his claim of 
entitlement to service connection for tinnitus.


FINDING OF FACT

1.  The veteran was exposed to noise in service.

2.  The veteran states that he has experienced ringing in his 
ears since service.

3.  The veteran's tinnitus is as likely the result of noise 
exposure in service or associated his service-connected 
noise-induced hearing loss as it is the result of some other 
factor or factors.


CONCLUSION OF LAW

Tinnitus was incurred in active service. 38 U.S.C.A. § 1110, 
§ 5107(b)  (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted in 
November 2000, emphasized VA's obligation to notify claimants 
what information or evidence is needed in order for a claim 
to be substantiated, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002). In the decision below, the Board has granted the 
veteran's claim for service connection for tinnitus, and 
therefore the benefit sought on appeal with regard to this 
claim has been granted in full. Accordingly, regardless of 
whether the requirements of the VCAA have been met with 
regard to this claim, no harm or prejudice to the appellant 
has resulted. See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

Background

In an April 2006 Informal Hearing Presentation, the veteran, 
through his representative, states that as a signalman first 
class in the Navy he was exposed to 20mm machine gun fire.  
The veteran's service medical records do not reflect any 
complaints, treatment, or diagnosis of tinnitus while in 
service. Upon discharge, the veteran sought service 
connection for "right ear trouble" caused by a blast 
concussion and was denied compensation for such benefit in 
1946.  In a 1947 VA Form 10-2731 statement, the veteran 
indicated his ears rang for 3 months after a shell explosion 
in July 1945.   The veteran was denied service connection for 
an "ear disability" in 1947.

The veteran reopened his claim for service connection for 
hearing loss in 2005 and included a claim for service 
connection for tinnitus.  He was afforded a VA Audio 
examination in November 2005.  The format of examination 
report appears to be a checklist where the examiner places an 
"X" next to certain pre-written responses and opinions.  On 
the report, an "X" appears next to the word "yes" 
indicating noise exposure in military service, and the 
examiner wrote, "Basic training, signal man on destroyer, 
20mm machine guns."  An "X" appears next to an opinion 
that current hearing loss is as likely as not related to 
military service.  No "X" appears next to pre-written 
opinions about tinnitus.  There is an "X" marked in the 
"NO" column next to the word tinnitus.  The RO interpreted 
this to mean that tinnitus was not diagnosed and that the 
veteran had told the examiner that he did not have tinnitus.  
In the rating decision based on these findings, the RO 
granted service connection for hearing loss and denied 
service connection for tinnitus.

In pursuing his claim, the veteran contends that he did not 
deny having ringing of the ears or tinnitus.  Further, in his 
notice of disagreement (NOD), the veteran wrote, "...the 
ringing comes and goes but is persistent and has existed 
since the noise exposure in service."  On his VA Form 9 he 
stated, "At my VA [examination], I misunderstood the 
examiner[']s question relative to tinnitus.  I have had 
ringing in my ears ever since the noise exposure in 
service."

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Where a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this case, the RO granted service connection for hearing 
loss based upon the VA examiner's opinion and the 
acknowledgment that, as a signal man and aviation support 
technician, the veteran likely would have been exposed to 
acoustic trauma.  The RO granted service connection despite 
the absence of treatment or diagnosis of hearing loss in his 
service medical records.  

Similarly, the veteran's service medical records do not 
reflect any treatment or diagnosis of tinnitus.  An "X" on 
his VA examination was interpreted as the veteran's having 
denied having tinnitus and as the examiner not rendering a 
diagnosis of it.  However, the veteran, in pursuing his 
claim, has made statements that he has had sporadic bouts of 
ear ringing or tinnitus ever since he left the service. 

The Board finds the veteran's statements in this case to be 
credible, that is, believable.  In addition, the Board notes 
that tinnitus is subjective, and the kind of condition to 
which lay testimony is competent.  See Charles v. Principi, 
16 Vet. App. 370, 374 (2002).  Competency of evidence differs 
from weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the later is a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").  
Moreover, the fact that the veteran has been granted 
compensation for a service-related hearing loss adds to the 
credibility of his contention that his tinnitus is related to 
service because "an associated hearing loss is usually 
present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, 
Approach to the Patient with Ear Problems.

Concerning this, the Board notes that tinnitus may occur as a 
symptom of nearly all ear disorders including sensorineural 
or noise-induced hearing loss.  Id.  With regard to the 
latter, the Board notes that the evidence of record reflects 
that the veteran's hearing loss was "noise-induced", i.e., 
a result of his exposure to 20mm machine gun noise in 
service.  For example, the RO concluded, based on the 
veteran's audiological examination results and his nature of 
service, that his bilateral sensorineural hearing loss was 
related to service.  In this regard, the Board notes that 
"high frequency tinnitus usually accompanies [noise-induced] 
hearing loss."  The Merck Manual, Section 7, Cha. 85, Inner 
Ear.

The evidence unfavorable to the claim for service connection 
in this case consists of a somewhat unclear or ambiguous VA 
examination report that was then interpreted by the RO as a 
denial by the veteran of having tinnitus.  Viewing the 
evidence in a light most favorable to the veteran, the 
positive evidence of record consists of the facts that he is 
service-connected for bilateral hearing loss that has been 
etiologically linked to noise exposure during his naval 
service and that he currently avers that he has had ringing 
of the ears since service.  Based on the veteran's 
statements, the VA examiner's report linking his hearing loss 
to service, and the provisions from The Merck Manual noted 
above, the Board concludes that evidence for and against the 
claim for service connection for tinnitus is at least in 
approximate balance.  In other words, the Board finds, based 
on this record, that the veteran's tinnitus is as likely the 
result of his noise exposure in service or associated with 
his service-connected noise-induced hearing loss as it is the 
result of some other factor or factors.  Accordingly, the 
Board will resolve the benefit of the doubt in favor of the 
veteran in this case as the law requires and grant service 
connection for tinnitus.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).


ORDER

Service connection for tinnitus is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


